                Case d21-06657             Doc 20-1            Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                                       Page 1 of 14      Broker Price Opinion Exterior

                                                                       Client Information
Client: Allied Servicing Corp                                                            Portfolio / Project Name:
                             REDACTED
             Order Number:                                                               Alternate Loan Number:
              Loan Number:                                                                       Inspection Date:    5/12/2021
         Owner / Borrower: Ladislau Lara                                                         Inspection Type:    Exterior
            Subject Address: 412 E Clarendon Dr                                                           Contact:   Ladislau Lara
                             Round Lake Beach, IL 60073                                            Contact Phone:
               Subject APN: 06-16-401-005                                                        Company Name:       Julie Rockingham
           Preparer's Name: Julie Rockingham                                                       Broker's Name:    JULIE ROCKINGHAM
Preparer's License Number:                                                              Broker's License Number:     475.126738
Preparer's Contact Number:
 Preparer's Distance From the Subject (Driving): 5
                                                           Subject Tax and Sale Information
 Estimated Tax Assessed Value Date: 6/10/2020                                              Last Known Sale Date: 11/29/2004
                Tax Assessed Value: $73,165.00                                             Last Known Sale Price: $165,000.00
                                                                Neighborhood Information
            Predominant Occupancy:      Owner                                      Average Market Time of Sales: 120
  No. of Homes in Direct Competition:   12                                             Price Range (Low to High): $165,000.00         to $235,000.00
                            Density:    Suburban                                              Predominant Value: $200,000.00
                             Zoning:    Residential                                        Property Values Trend: Increasing / 6.00% annually
              Property Maintenance:     Average                                                      Market Rent: 1,895
                                                                                               Market Rent Trend: Improving / 6.00% annually
    Market / Neighborhood Subject is located in a single family neighborhood and conforms to neighborhood which displays general similarity in design, appeal ,
                Comments: and utility with variations in size.



                                                                        Subject Property
       Listed in Last 12 Months: No                                                                Currently Listed: No
                         Vacant: No                                                                      List Price: $0.00
                        Secured: Yes                                                          Listing Agent Name:
      Conform to Neighborhood Yes                                                             Listing Agent Phone:
           Estimated Land Price: $9,600.00                                                         Days on Market: 0
  Mobile Home Permanently Attached and Taxed as Real Estate: No
 Problem for Resale: No




      Environmental No
            Problem:




Subject Data Source(s):     _   Tax Records              SiteXdata       MLS #                 RealQuest           REDLINK          Estimated      Other

      Explanation of
 Estimated or Other
            Sources:

    Positive Subject Based on the exterior observation, subject appears to be in average condition.
         Comments:



   Negative Subject No negative attributes.
         Comments:




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                                                             page 1 of 10
                                                                      EXHIBIT A
                Case d21-06657                  Doc 20-1     Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                                     Page 2 of 14       Broker Price Opinion Exterior
Order #: REDACTED                      Loan #: REDACTED                      Client:   Allied Servicing Corp
                                                           Comparative Sale Information
                                      SUBJECT ADDRESS                 COMPARABLE 1                      COMPARABLE 2                      COMPARABLE 3
            Street Address:     412 E Clarendon Dr            1613 Melrose Ave                 1325 Elm Ave                      20 W Clarendon Dr
            City, State, Zip:   Round Lake Beach, IL 60073    Round Lake Beach, IL 60073       Round Lake Beach, IL 60073        Round Lake Beach, IL  60073
             Property Type:     Single Family                 Single Family                    Single Family                     Single Family
             Property Style:    1 Story                       2 Story                          2 Story                           1 Story
           Number of Units:     1                             1                                1                                 1
       Proximity to Subject:                                  0.58 Miles                       0.46 Miles                        0.70 Miles
                  Sale Date:    11/29/2004                    12/16/2020                       11/18/2020                        11/16/2020
                  Sold Price:   $165,000.00                   $185,000.00                      $199,000.00                       $209,000.00
           Days on Market:                                    65                               47                                48
                   Location:    Average                       Average                          Average                           Average
                    Lot Size:   0.06 Acres                    0.11 Acres                       0.11 Acres                        0.23 Acres
                 Lot Size is:   Typical                       Typical                          Typical                           Typical
              Age in Years:     45                            44                               71                                29
                  Condition:    Average                       Average                          Average                           Average
              Total Rooms:      5                             8                                7                                 9
                 Bedrooms:      3                             3                                3                                 5
                Bathrooms:      1 Full 0 Half                 2 Full 0 Half                    2 Full 0 Half                     3 Full 0 Half
 Above Grade Sq. Footage:       1448                          1448                             1600                              1344
  Total Below Grade Sq.Ft.:     700                           700                              1000                              875
                     Garage:    0.00 car / NA                 2.00 car / Detached              2.00 car / Detached               2.00 car / Attached
                    Carport:    0.00 car / NA                 0.00 car / NA                    0.00 car / NA                     0.00 car / NA
     Comparison to Subject:                                   Equal                            Superior                          Inferior
  Comparable Data Source:                                     MLS                              MLS                               MLS
       MLS Listing Number:                                    10902968                         10890138                          10885852
      Explanation of
 Estimated or Other
   responses above:



      Comments on WELCOME HOME to a clean , move-in ready , ell maintained home that has an updated kitchen with SS appliances , a freshly painted living
      Comparable 1: room, stairway , upstairs hallway and back deck, along with a newly tiled floor in the family room and a BONUS room for crafts , hobbies,
                    eLearning or he/she caves.
                    Adj : Year built -$30 Lot size -$100 Full bath -$1500 Garage -$4000 Total Adj -$5630 NET Adj $179370




      Comments on Completely remodeled , this 2 story House offer 3 bedrooms , 2 full bathrooms with huge loft for Recreation or Family Room!! AC Unit with
      Comparable 2: new Ducts system, New Roof , New Siding and new Windows. Stainless Steel Appliances. Very low taxes!!!
                    Adj : GLA -$2280 Year built $780 Lot size -$100 Full bath -$1500 Garage -$4000 Total Adj -$7100 NET Adj $191900




      Comments on Come see this well maintained 5 Bedroom, 3 full baths with 2 car garage on a double lot. Nice size rooms. Finished basement! Many upgrades
      Comparable 3: have been made over the years. Concrete driveway.
                    Adj : GLA $1560 Year built -$480 Lot size -$340 Bed -$6000 Full bath -$3000 Garage -$4000 Total Adj -$12260 NET Adj $196740




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                                                         page 2 of 10
                 Case d21-06657                 Doc 20-1                Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                                                Page 3 of 14       Broker Price Opinion Exterior
Order #: REDACTED                      Loan #: REDACTED                                         Client:      Allied Servicing Corp
                                                                   Comparative Listing Information
                                      SUBJECT ADDRESS                              COMPARABLE 1                                  COMPARABLE 2                                    COMPARABLE 3
            Street Address:     412 E Clarendon Dr                        1507 Cherokee Dr                              1890 Carl Dr                                     1890 Carl Dr
            City, State, Zip:   Round Lake Beach, IL 60073                Round Lake Beach, IL  60073                   Round Lake Beach, IL 60073                       Round Lake Beach, IL 60073
             Property Type:     Single Family                             Single Family                                 Single Family                                    Single Family
             Property Style:    1 Story                                   1.5 Story                                     1 Story                                          2 Story
          Number of Units:      1                                         1                                             1                                                1
       Proximity to Subject:                                              2.11 Miles                                    1.18 Miles                                       1.18 Miles
               Listing Date:                                              4/18/2021                                     2/28/2021                                        4/12/2021
           Days on Market:                                                24                                            73                                               30
               Listing Price:                                             $205,000.00                                   $185,000.00                                      $215,000.00
                   Location:    Average                                   Average                                       Average                                          Average
                    Lot Size:   0.06 Acres                                0.10 Acres                                    0.16 Acres                                       0.19 Acres
                 Lot Size is:   Typical                                   Typical                                       Typical                                          Typical
              Age in Years:     45                                        25                                            32                                               33
                  Condition:    Average                                   Average                                       Average                                          Average
              Total Rooms:      5                                         7                                             6                                                8
                 Bedrooms:      3                                         3                                             3                                                3
                Bathrooms:      1 Full 0 Half                             1 Full 1 Half                                 2 Full 0 Half                                    1 Full 1 Half
  Above Grade Sq.Footage:       1448                                      1350                                          1574                                             1500
 Total Below Grade Sq.Ft.:      700                                       625                                           0                                                0
                     Garage:    0.00 car / NA                             2.00 car / Attached                           2.00 car / Attached                              2.00 car / Attached
                     Carport:   0.00 car / NA                             0.00 car / NA                                 0.00 car / NA                                    0.00 car / NA
    Comparison to Subject:                                                Inferior                                      Superior                                         Equal
  Comparable Data Source:                                                 MLS                                           MLS                                              MLS
       MLS Listing Number:                                                11058030                                      11006093                                         11050794
      Explanation of
 Estimated or Other
   responses above:



      Comments on Step into the spacious living room with large picture window, bright tile flooring , and vaulted ceilings and into the eat-in kitchen. The kitchen
      Comparable 1: has stainless steel appliances, modern flooring, and tons of cabinet space.
                    Adj : GLA $1470 Year built -$600 Lot size -$80 Half bath -$1000 Garage -$4000 Total Adj -$4210 NET Adj $200790




      Comments on This 3 bedroom, 2 bath home has a 2-1/2 Car garage for your vehicles and storage. Spend the summer relaxing on your 14 x 12 Deck
      Comparable 2: surrounded by mature trees. There is a wood burning fireplace for the cool nights, located in the living room.
                    Adj : GLA -$1890 Year built -$390 Lot size -$200 Full bath -$1500 Garage -$4000 Basement $500 Total Adj -$7480 NET Adj $177520




      Comments on Beautiful 2- story home backing up to wooded area. Wood laminate floors on the main level. 6 panel white doors & trim throughout .Bright
      Comparable 3: living/dining room combo. Updated eat-in kitchen with SS appliances & glass tiled backsplash.
                    Adj : GLA -$780 Year built -$360 Lot size -$260 Hal bath -$1000 Garage -$4000 Basement $500 Total Adj -$5900 NET Adj $209100




                                                                                          Addendum
                                     Any Additional comments regarding market area, conditions, area growth or decline, crime activity, hazards, repairs and the like.
The economy is increasing , employment conditions are stable. The subject is located in a suburban neighborhood with increasing property values and decreasing
balanced supply Vs demand of homes.




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                                                                                               page 3 of 10
                 Case d21-06657              Doc 20-1            Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                                         Page 4 of 14       Broker Price Opinion Exterior
Order #: REDACTED                     Loan #: REDACTED                               Client:    Allied Servicing Corp
                                                                         Estimates of Price
             Discuss how you Subject is a single family home located in a suburban area on a lot of 0.06 acres that conforms well with the other homes in that area.
       arrived at these prices: Due to lack of comps in the subject's immediate neighborhood, it was necessary to expand miles up to 3 and used comparable which
                                exceed style, bed bath count , GLA and lot size guidelines . They are considered to be the best available at the time of the inspection
                                and good indicators of market value. Sold comp 1 and list comp 3 are most similar in GLA to the subject and was priced in line with
                                those comps.



                    As Is Price Opinion: $190,000.00                                                   As Repaired Price Opinion:     $190,000.00
                       As Is Quick Sale: $187,000.00                                                      As Repaired Quick Sale:     $187,000.00
                   As Is Suggested List: $193,000.00                                                  As Repaired Suggested List:     $193,000.00
                                                                                                        Estimated Cost to Repair:     $0.00
Average Market Time of Sale (listing date to contract date):          120

ServiceLink's Broker Price Opinion offers an opinion derived from analysis based on inspection of the subject property and analysis of the local market data as
performed by a licensed real estate professional. Information in the report may be gathered from multiple sources, including but not limited to multiple listing services
(MLS), public records, public records data services, city/county office websites, proprietary files, mapping services, or may be provided by the client. In some cases
information on the subject property may be limited or unavailable, and, in some instances, may be derived from an exterior inspection of the property. The
information provided assumes, unless otherwise stated in the report, the subject property is in average condition, contains no environmental, structural, or title
related defects, the real property interests are fee simple, and the information relied upon is accurate. The report is based upon data that is deemed generally
acceptable for products of this type. The analysis of an interest in real property for ownership or collateral purposes is prepared for the above named client only. The
intended use is to assist the designated client in making an independent, internal decision regarding the subject property. The use of this report by anyone other
than the client for any purpose is not permitted or authorized by ServiceLink Valuation Solutions, LLC, including its subsidiaries and affiliates ("ServiceLink"). Any
other use of the report by any other party is prohibited. This document is not an appraisal. The product is provided "AS IS", and no guarantee or warranty is
provided. ServiceLink will not be liable for any loss, damage or injury arising out of, or in conjunction with, the client's utilization of the information contained in this
report. If this report is intended to be used for loan origination purposes, the loan transaction value must be $250,000.00, or less, as required by Title XI of FIRREA.

Notwithstanding any preprinted language to the contrary, this opinion is not an
appraisal of the market value of the property. If an appraisal is desired, the
services of a licensed or certified appraiser must be obtained.
                                                                             Property Map
                                      If MapPoint was unable to locate the property(s), distances from comparable property(s) were estimated.




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                                                                    page 4 of 10
             Case d21-06657       Doc 20-1     Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                       Page 5 of 14       Broker Price Opinion Exterior
Order #: REDACTED           Loan #: REDACTED            Client:   Allied Servicing Corp
                                                       Photos
                                                                                          Subject (Front View)




                                                                                          Side Right




                                                                                          Subject (Rear View)




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                         page 5 of 10
             Case d21-06657       Doc 20-1    Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                      Page 6 of 14       Broker Price Opinion Exterior
Order #: REDACTED           Loan # REDACTED            Client:   Allied Servicing Corp
                                                      Photos
                                                                                         Address Verification




                                                                                         Street View (Right)




                                                                                         Street View




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                        page 6 of 10
             Case d21-06657       Doc 20-1     Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                       Page 7 of 14       Broker Price Opinion Exterior
Order #: REDACTED           Loan #: REDACTED            Client:   Allied Servicing Corp
                                                       Photos
                                                                                          Street Sign




                                                                                          Sales Comp 1




                                                                                          Sales Comp 2




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                 page 7 of 10
             Case d21-06657       Doc 20-1     Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                       Page 8 of 14       Broker Price Opinion Exterior
Order #: REDACTED           Loan #: REDACTED            Client:   Allied Servicing Corp
                                                       Photos
                                                                                          Sales Comp 3




                                                                                          Listed Comp 1




                                                                                          Listed Comp 2




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                  page 8 of 10
             Case d21-06657       Doc 20-1       Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                         Page 9 of 14       Broker Price Opinion Exterior
                                      REDACTED
Order # REDACTED            Loan #:                       Client:   Allied Servicing Corp
                                                         Photos
                                                                                            Listed Comp 3




                                                                                            Signature




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                    page 9 of 10
              Case d21-06657         Doc 20-1        Filed 06/23/21 Entered 06/23/21 16:00:12 Desc Exhibit
                                                             Page 10 of 14      Broker Price Opinion Exterior
                                        REDACTED
Order #: REDACTED              Loan #                                Client:   Allied Servicing Corp

                                                        State Specific Language
"This is a broker price opinion/comparative market analysis, not an appraisal of the market value of the real estate, and was prepared by a
licensed real estate broker or managing broker, not by a State certified real estate appraiser."




6HUYLFH/LQN$OO5LJKWV5HVHUYHG                                                                                         page 10 of 10
412 E CLARENDON     DR20-1 Filed 06/23/21
      Case 21-06657 Doc                    Entered 06/23/21 16:00:12
                                   Page 11 of 14
                                                                                                                                                  Desc Exhibit
ROUND LAKE BEACH IL 60073
Residential-Vacant Land                                Owned 16.5 years
LARA LADISLAO

KEY STATS
Occupancy Status          Corporate Ownership        Absentee Owner
Occupied                  No                         No
Mailing Address
412 E CLARENDON DR
ROUND LAKE BEACH IL 60073
County                    Subdivision                Legal Description
Lake County               ROUND LAKE                 ROUND LAKE BEACH
                                                     RIDGEWOOD ADD
                                                     UNIT NO 1 E12 LOT 5
                                                     BLOCK 312

FLOOD ZONE
FEMA Map           FEMA Map         Flood Zone               Flood Risk
Date               Number           Code                     Low/Medium
09/18/2013         17097C0039K      X                        Risk

LOT
Lot Acres          Lot SqFt         Land Use                 Lat, Long
0.062              2692             Residential-             42.38, -88.07
                                    Vacant Land                                            APNs
Block              Lot Number       Legal Unit               --                            06-16-401-005                      0616401005
312                5                1
                                                                                           HOME VALUE
HOA                                                                                        Loan Balance                       Net Equity               Percent Equity
Name                                Type                                                   $86,531 est.                       --                       --
Green River Capital Management      Home Owner Association

                                                                                           ACTIVE MORTGAGES
                                                                                           Original      Date                              Rate                Est. Payment
                                                                                           Amount        11/05/04                          5.64%               $761.12
                                                                                           $132,000
                                                                                           Lender                    Term                  Type                Type Details
                                                                                           DECISION ONE              30 yrs                Other               New
                                                                                           MORTGAGE                                                            Construction
                                                                                           COMPANY LLC                                                         Residential
                                                                                                                                                               transactions

                                                                                           PROPERTY HISTORY
                                                                                           Date                               Document                 Event
                                                                                           11/29/04                           Warranty Deed            Sold $165,000
                                                                                           Seller                                          Buyer
                                                                                           FIORE MARGUERITE J                              LARA LADISLAO LARA ELVIRA

                                                                                           Date                               Document                 Event
                                                                                           08/05/04                           Intrafamily Transfer &   --
                                                                                                                              Dissolution
                                                                                           Seller                                          Buyer
                                                                                           FIORE ALFRED L                                  FIORE MARGUERITE J




TAXES
Tax                                     Assessed                                           Assessed
Year                                    Total                                              Improvement                                      Tax
2020                                    $4,381                                             --                                               $579.6
2019                                    $4,203                                             --                                               $579.6
2018                                    $3,393                                             --                                               $478.38

                                                                          Printed 05/11/2021


                                          Information is believed to be accurate, but should not be relied upon without verification.
                                                 State-Specific Statements
            Case 21-06657   Doc 20-1       Filed 06/23/21 Entered 06/23/21 16:00:12                Desc Exhibit
State                 Statement                    Page 12 of 14
                      Notwithstanding any preprinted language to the contrary, this
                      opinion is not an appraisal of the market value of the property. If
                      an appraisal is desired, the services of a licensed or certified
                      appraiser must be obtained.
                      Pursuant to Ark. Code. Ann. § 17-42-110(d), a broker price opinion
                      or market analysis issued by a real estate licensee shall not
                      contain the terms “market value”, “appraised value”, or
                      “appraisal”. Any reference in the report to a specific marketing
                      time period is for illustrative purposes only and does not obligate
Arkansas              the licensee or broker to sell the property within the stated
                      timeframe or act as a representation or guarantee that the
                      property will be sold within such timeframe. Unless otherwise
                      indicated, the broker price opinion assumes without investigation
                      a fee simple title ownership interest without any reservation of
                      minerals, subsurface rights, or otherwise. This broker price
                      opinion report is to be used solely for purposes allowed by state
                      and federal law. If the report is to be used for any purpose not
                      specifically allowed by state and federal law, legal counsel should
                      be consulted.
                      This evaluation was prepared by a licensed real estate broker and is not an appraisal. This
Colorado              evaluation cannot be used for the purposes of obtaining financing.

                      Notwithstanding any language to the contrary contained herein, this
                      Competitive Market Analysis is NOT an appraisal of the market value for
                      property and is not intended to be used for any legal purpose including
Delaware              approval of a mortgage loan, modification of a mortgage loan,
                      divorce/property separation, estate settlement, bankruptcy proceedings or
                      any other purpose where real estate value is needed. If an appraisal is
                      desired, the services of a licensed or certified appraiser must be obtained.
Hawaii                This opinion as to the estimated price of real estate is not an appraisal.
                      Unless the broker is licensed under the Idaho Real Estate Appraisers Act, Chapter 41, Title
                      54, Idaho Code, this report is not intended to meet the Uniform Standards of Professional
Idaho                 Appraisal Practice. The broker's price opinion is not intended to be an appraisal of the
                      market value of the property, and if an appraisal is desired, the services of a licensed or
                      certified appraiser should be obtained.
                      This is a broker price opinion/comparative market analysis, not an appraisal of the market
Illinois              value of the real estate, and was prepared by a licensed real estate broker or managing
                      broker who was not acting as a State certified real estate appraiser.
                      This opinion or appraisal was prepared solely for the client, for the purpose and function
                      stated in this report and is not intended for subsequent use. It was not prepared by a
Maine                 licensed or certified appraiser and may not comply with appraisal standards of the uniform
                      standards of professional appraisal practice.
                      This is a market analysis, not an appraisal and was prepared by a licensed real estate broker
Michigan              or associate broker, not a licensed appraiser.
                      This opinion is not an appraisal of the market value of the property, and may not be used in lieu of
Minnesota             an appraisal. If an appraisal is desired, the services of a licensed or certified appraiser must be
                      obtained.
                            This opinion is not an appraisal of the market value of the property, and may not be used in lieu of
            Case 21-06657    Doc 20-1
                       an appraisal.         Filed 06/23/21
                                     If an appraisal               Entered
                                                     is desired, the services06/23/21     16:00:12
                                                                              of a licensed or certifiedDesc   Exhibit
                                                                                                         appraiser must be
Mississippi            obtained. This  opinion may    Page
                                                    not  be   13
                                                            used  of
                                                                  by 14
                                                                     any party as the  primary basis  to determine the value of
                            a parcel of real property for a mortgage loan origination, including first and second mortgages,
                            refinances or equity lines of credit.

Missouri                    This is not an appraisal.

                            This opinion or analysis is not an appraisal. It is intended only for
                            the benefit of the addressee for the purpose of assisting buyers or
                            sellers or prospective buyers or sellers in deciding the listing,
Nebraska                    offering or sale price of the real property or for lending purposes
                            in a transaction other than a federally related transaction, or for
                            real property tax appeal purposes. This opinion or analysis is not
                            governed by the Real Property Appraiser Act.
                            Notwithstanding any preprinted language to the contrary, this
Nevada
                            opinion is not an appraisal of the market value of the property. If
                            an appraisal is desired, the services of a licensed or certified
                            appraiser must be obtained.
New Jersey
                            This is not an appraisal and should not be considered the
                            equivalent of an appraisal.
                            This opinion is not an appraisal of the market value of the property, and may not be used in lieu of
                            an appraisal. If an appraisal is desired, the services of a licensed or certified appraiser shall be
North Carolina              obtained. This opinion may not be used by any party as the primary basis to determine the value of
                            a parcel of or interest in real property for a mortgage loan origination, including first and second
                            mortgages, refinances, or equity lines of credit.

                            The valuation used for the purposes of the application was obtained from a market
Ohio                        analysis or price opinion or automated valuation model report and not from a person
                            licensed or certified under Ohio Revised Code §4763.19.
                            This report is not intended to meet the requirements set out in the Uniform Standards of Appraisal
Oregon                      Practice. This report is not intended as an appraisal and if an appraisal is desired, the services of a
                            competent professional licensed appraiser should be obtained.
                            This analysis has not been performed in accordance with the Uniform Standards of Professional
                            Appraisal Practice which requires valuers to act as unbiased, disinterested third parties with
Pennsylvania                impartiality, objectivity and independence and without accommodation of personal interest. It is not
                            to be construed as an appraisal and may not be used as such for any purpose.
                            This opinion or analysis is not a certified appraisal or an appraisal that conforms to the Uniform
                            Standards of Professional Appraisal Practice (USPAP). It is intended only for the benefit of the
                             addressee for the purpose of assisting buyers or sellers or prospective buyers or sellers in
Rhode Island
                            deciding the listing offering, or sale price of the real property and not for any other purpose,
                            including but not limited to, lending purpose excepting that specifically provided under R.I. Gen.
                            Laws § 5-20.7-3.
                            This market analysis may not be used for the purposes of obtaining financing in a federally-related
South Carolina              transaction.
Tennessee                   This is not an appraisal.
                            This represents an estimated sale price for this property. It is not the same as the
Texas                       opinion of value in an appraisal developed by a licensed appraiser under the
                            Uniform Standards of Professional Appraisal Practice.
                            This is not an appraisal performed in accordance with the Uniform Standards of Professional
Virginia                    Appraisal Practice. Nor is this an appraisal as defined in Section 54.1-2009 of the Code of Virginia.

                            This is not an appraisal as defined in chapter 181.140 RCW and has been prepared by a
                            real estate licensee, licensed under chapter 18.85 RCW. It has not been prepared by a
Washington
                            state-certified or state-licensed real estate appraiser acting under their capacity as a
                            licensee under chapter 18.140 RCW.
                        This is an opinion of price and is not a certified appraisal of the market value of the property. If such
Wyoming
          Case 21-06657    Doc 20-1
                     an appraisal         Filed
                                  is desired, the 06/23/21      Entered
                                                  service of a certified   06/23/21
                                                                         appraiser must16:00:12
                                                                                        be obtained.Desc Exhibit
                                                    Page 14 of 14
